Action upon a promise to pay a sum of money, after seasonable notice, in such iron castings as the plaintiff might wish, he furnishing his own patterns in case the defendants should not have such as the plaintiff might want. Held, that the plaintiff might prove notice on a different day from the one mentioned in the declaration; and further, that the plaintiff having requested that the castings should be . made on a basket belonging to the defendants, the burden of proof was on them to show that the basket was not a pattern.